Citation Nr: 1625575	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter was subsequently transferred to the RO in Albuquerque, New Mexico.  


FINDING OF FACT

The competent evidence demonstrates that the Veteran's psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder, did not have its onset during service; was first diagnosed many years after service, and is not shown to be related to an injury, disease, or event therein. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his current psychiatric disorder, diagnosed variously as a panic disorder, depressive disorder, and posttraumatic stress disorder (PTSD), is the result of several experiences he had with his fellow soldiers and his superiors while in the military.  He believes that the anxiety he had in service stemming from these experiences eventually led to the post-service development of his psychiatric disorder. 

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, 
and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A review of the Veteran's service treatment records reveals no complaints, diagnoses, or treatment related to any psychiatric disorder other than an isolated complaint dated in January 1974 of feeling threatened by his fellow soldiers and his superior officers due to an altercation he had.  The examiner's impression was anxiety secondary to real stress.  Subsequent service treatment records are negative for any further complaints relating to the Veteran's reported anxiety or any other indications of a psychiatric disorder.  Significantly, the Veteran's November 1975 separation examination does not show any reported psychiatric disorders.  Moreover, the Veteran did not report any symptoms related to a psychiatric disorder on the accompanying November 1975 report of medical history. 

The Veteran's post-service treatment records do not show any complaints, diagnoses, or treatment related to a psychiatric disorder until a February 2007 VA outpatient record, over 30 years after the Veteran's discharge from service.  In that February 2007 record, the Veteran reported that he had been experiencing symptoms of anxiety, difficulty sleeping, fearful and depressed mood, and anger, all of which began following a heart attack he had in the recent past.  The Veteran distinguished these symptoms from the irritability and difficulty handling stress that he had experienced for years prior.  The examiner diagnosed anxiety related to a medical condition with panicky symptoms, depression, and ruled out PTSD issues. 

Subsequent VA treatment records dated from February 2007 to October 2010 show that the Veteran continued to receive treatment for a psychiatric disorder.  In a May 2007 outpatient record, the Veteran reported that his symptoms of increased anxiety and depression began after his October 2006 heart attack.  Thereafter, in a May 2008 outpatient record, the examiner found that the Veteran's medical disorders, including his heart attack, hearing loss, and associated physical limitations, caused the Veteran to "view himself as 'unwell' physically" thereby increasing his depression and sense of helplessness.  The Veteran was diagnosed with depression, not otherwise specified, and subclinical PTSD.

The Veteran has been receiving disability benefits from the Social Security Administration (SSA) since September 2007, based on a primary diagnosis of anxiety disorder and a secondary diagnosis of coronary artery disease.  A review of records submitted by SSA indicates that the Veteran was afforded several examinations in support of his disability benefits claim.  In an October 2007 psychiatric review, the Veteran was diagnosed with adjustment disorder.  The examiner noted that the Veteran admitted to ongoing anxiety related to recent changes that he had experienced due to his physical problems.  Thereafter, in an April 2008 disability determination examination, the Veteran asserted that he experienced PTSD, but the record revealed no reported symptoms related to that assertion.  The examiner diagnosed panic disorder with agoraphobia, rule out PTSD. Finally, in a May 2008 psychiatric review, the Veteran reported experiencing auditory hallucinations since his heart attack and also reported that he was experiencing more anxiety and flashbacks.  The May 2008 examiner maintained the diagnosis of panic disorder with agoraphobia, rule out PTSD.

During a VA examination in November 2010, the Veteran reported that his symptoms of depression and anxiety began following his heart attack in 2006.  He associated the symptoms with his experiences from the military, to include anger involving the circumstances of his discharge and his feelings regarding the deaths of soldiers he helped put in body bags.  He also reported having nightmares, but stated that they were not related to his experiences in the military.  The Veteran detailed the circumstances of his discharge, which he attributed to an incident in service when he was reportedly extorted for money and ended up threatening the soldiers who attempted to extort him.  He stated his belief that this incident eventually resulted in his discharge and expressed anger regarding the incident.  He also detailed two events in service where he witnessed fellow soldiers who died and/or were already deceased.  According to the Veteran, most of his anger derived from these events. 

The November 2010 examiner found that a diagnosis of PTSD was not shown, on the grounds that the Veteran did not exhibit signs of persistent avoidance of stimuli associated with the identified stressors.  Instead, the examiner offered the alternative diagnoses of depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  The examiner then opined that it was "less likely than not" that these psychiatric disorders were caused by or was a result of service, to include the isolated notation of in-service anxiety in January 1974.  In support thereof, the examiner noted that the November 1975 separation examination did not find any psychiatric disorders.  The examiner highlighted the fact that the Veteran did not seek any treatment for a psychiatric disorder until late 2006 or early 2007, and that he attributed his symptoms to the physical limitations stemming from his heart attack. 

The Veteran submitted a statement from his spouse in March 2011 in support of his claim.  In the statement, his spouse related that the Veteran had obsessed over his experiences in the military since she met him in the 1990s.  She discussed the three stressors that the Veteran laid out in the November 2010 VA examination, and stated that the Veteran expresses anger whenever he thought about these events. 

The Veteran testified at a hearing before the Board in October 2011, wherein he described the incident when he was extorted while in the military and how he believed his reaction to that incident ultimately led to his being discharged and denied the opportunity to reenlist.  According to the Veteran, although he apparently drew a weapon on a fellow soldier during the incident in January 1974, he was never formally disciplined and instead was simply reassigned to work out the rest of his service in the communications division.  He stated that he still experienced anger and humiliation stemming from this incident.  He also stated that he relives his military experiences constantly and had flashbacks which are triggered by current events. 

An addendum opinion from the examiner who administered the November 2010 examination was obtained for the purpose of evaluating the SSA records, which were first identified by the Veteran after the November 2010 examination.  The examiner reviewed the SSA records and maintained the opinion from November 2010 that it was "less likely than not" that the Veteran's psychiatric disorders were caused by or was otherwise the result of service.  The examiner acknowledged the fact that the SSA records show differing diagnoses, including subclinical PTSD, but noted that the SSA examiners did not provide a rationale for their diagnoses and did not outline what evidence, if any, they relied on in coming to the conclusions contained within the SSA records.  Furthermore, although the examiner stated that it would be impossible to determine if the Veteran's symptoms had changed without conducting a new examination, the examiner discounted the ultimate benefit of conducting any examination as it would not provide any additional support for a finding of service connection but rather, it would only verify that the Veteran continued to experience symptoms of a psychiatric disorder, which was not at issue.  Accordingly, the examiner found that a new examination was not warranted. 

At the outset, the Board finds that entitlement to service connection for PTSD is not warranted because there is no current diagnosis of PTSD.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for PTSD is not warranted.  

With regards to the Veteran's other psychiatric disorders, including anxiety and depressive disorder, the November 2010 examiner found that it was "less likely than not" that these psychiatric disorders were caused by or was otherwise the result of his military service, and confirmed that opinion in the November 2014 addendum.  Both the original November 2010 examination and the November 2014 addendum are supported with a thorough rationale that took into consideration the Veteran's entire medical history, as well as lay testimony; therefore, these opinions are highly probative of the issue of whether a psychiatric disorder is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that a medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  

The Board has considered the lay statements submitted by the Veteran and his spouse regarding symptoms they observed and the Veteran's medical history.  These lay statements were also considered by the November 2014 examiner in forming the opinion that a psychiatric disorder was not related to the Veteran's military service.  To the extent that the lay statements assert that that a psychiatric disorder s related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran or his spouse possess the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions as to the etiology of the disabilities claimed herein do not constitute competent evidence of etiology in this case.  In this case, the Board finds the objective, medical opinion as to the etiology of the current psychiatric disorders more probative to the issue at hand.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, and anxiety disorder, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


